CARR, Presiding Judge.
This is an appeal from a judgment of conviction for the offense of assault and battery.
The cause below was tried by the court without a jury. The defendant was not represented by counsel.
After he had been adjudged guilty by the court, an attorney filed a motion for a new trial. In the main the grounds of the motion are newly discovered evidence. The evidence taken in support of the motion does not sustain these grounds. Welch v. State, 28 Ala.App. 273, 183 So. 879; Davis v. State, 29 Ala.App. 421, 198 So. 153; Williams v. State, 245 Ala. 32, 15 So.2d 572.
The judgment below is ordered affirmed.
Affirmed.